DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed July 8, 2022.
In view of the Amendments to the Claims filed July 8, 2022, the rejections of claims 10 and 13 under 35 U.S.C. 112(a) previously presented in the Office Action sent April 8, 2022 have been withdrawn.
In view of the Amendments to the Claims filed July 8, 2022, the rejections of claims 10, 13, 18, and 19 under 35 U.S.C. 112(a) previously presented in the Office Action sent April 8, 2022 have been withdrawn.
In view of the Amendments to the Claims filed July 8, 2022, the rejections of claims 1-31 under 35 U.S.C. 103 previously presented in the Office Action sent April 8, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-31 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “said effect pigment” on line 7.
It is unclear if “said effect pigment” recited on line 7 of claim 1 is referring to the “at least one effect pigment” recited on line 3 of claim 1, and if so which of the at least one effect pigment, or if “said effect pigment” recited on line 7 of claim 1 is referring to an entirely different effect pigment altogether. Appropriate correction is required.
Amending “the effect pigment” to “the at least one effect pigment” would overcome the objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-17, 20, 21, 25-28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wootton (U.S. Pub. No. 2012/0247541 A1) in view of Schum et al. (U.S. 2015/0367543 A1) and Steudel et al. (U.S. Pub. No. 2003/0092815 A1).
With regard to claims 1, 2, 4-6, 14, 15, 25, 27, and 28, Wootton discloses a solar cell or solar cell module comprising
at least one layer on or in a front radiation-receiving side of the solar cell or solar cell module (116 and top 112, Fig. 2-3) comprising
at least one effect pigment (see for example [0167] teaching using pigments in layer 116; se [0173]) and
optionally with a post coating (the claimed “optionally” is interpreted to require with a post coating or not require with a post coating; the cited solar cell or solar cell module is cited to not require with a post coating).

Wootton does not disclose the at least one effect pigment consists of a transparent or semi-transparent flake-form substrate coated with one or more layers of transparent or semi-transparent materials. 
However, Schum et al. discloses effect pigments (see [0011]). Schum et al. is analogous art because Schum et al., like applicant and Wootton, is concerned with effect pigments.
Schum et al. teaches an effect pigment can include a multi-layer pigment comprising a flake-form substrate coated with a layer of transparent or semi-transparent metal oxides (see [0034-0039] suggesting glass flake-form substrates with coating of metal oxide layer; see [0047-0048] teaching transparent or semi-transparent layers; see [0043] teaching oxides of Ti, Sn, Si, Al, Zr, and Zn).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the effect pigment of Schum et al. for the effect pigment of Wootton because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 
Wootton, as modified above, teaches using pigments on the light incident side of a solar cell or solar cell module (recall Fig. 2-3) but does not specifically teach where the at least one effect pigment and/or an effect pigment layer selectively reflects 1-100% and 5-40% of the visible light of the solar spectrum, has a reflection level of 1 to 40% and 1 to 30% for radiation in the range of 260 to 1200 nm, and has a reflection level of less than 20% and  less than 10% for radiation in  the range of 260 to 1200 nm.
However, Steudel et al. teaches effect pigments (see Abstract). Steudel et al. is analogous art because Steudel et al., like applicant and Wootton, is concerned with effect pigments.  
Steudel et al. teaches multi-layered pigments (see [0009]) and teaches multilayer pigments exhibit selective reflection or transmission in the visible wavelength range, properties which are responsible for the colour impression, this wavelength-dependent reflection or transmission can be extended to the near infrared region, and multilayer pigments exhibit different reflection or transmission and absorption depending on the angle of incidence of the incident radiation. (see [0009]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the transparency and the selective reflectivity/reflectance level in the at least one effect pigment of Wootton, as modified above, and arrive at the claimed ranges for transparency and the selective reflectivity/reflectance level through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the color impression.
With regard to claims 3 and 26, independent claim 1 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, teaches using pigments on the light incident side of a solar cell or solar cell module (recall Fig. 2-3) but does not specifically teach where the at least one effect pigment and/or an effect pigment layer has a transparency for radiation in the range of 260 to 1200 nm, of at least 30% and greater than 80%.
However, Steudel et al. teaches effect pigments (see Abstract). Steudel et al. is analogous art because Steudel et al., like applicant and Wootton, is concerned with effect pigments.  
Steudel et al. teaches multi-layered pigments (see [0009]) and teaches multilayer pigments exhibit selective reflection or transmission in the visible wavelength range, properties which are responsible for the colour impression, this wavelength-dependent reflection or transmission can be extended to the near infrared region, and multilayer pigments exhibit different reflection or transmission and absorption depending on the angle of incidence of the incident radiation. (see [0009]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the transparency and the selective reflectivity/reflectance level in the at least one effect pigment of Wootton, as modified above, and arrive at the claimed ranges for transparency through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the color impression.
With regard to claims 7, 8, and 29, independent claim 1 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not discloses where the amount of the effect pigment in the application medium is in the range of 1 – 40% and 1-15%.
However, Steudel et al. teaches effect pigments (see Abstract). Steudel et al. is analogous art because Steudel et al., like applicant and Wootton, is concerned with effect pigments.  
Steudel et al. teaches the amount of pigment as a result effective variable directly affecting the properties of the pigments depending on the particular transparent medium used (see [0017]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the amount of effect pigment in the transparent medium of Wootton, as modified above, and arrive at the claimed ranges for weight percent and g/m2 through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the properties of the pigments depending on the particular transparent medium used.
With regard to claims 10-13, independent claim 1 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not discloses the claimed internal quantum efficiency, relative current loss, and efficiency reduction. 
However, the claimed internal quantum efficiency, relative current loss, and efficiency reduction are result effective variables directly dependent on the effect pigment providing colour impression since the effect pigment will dictate the light reflection and transmission in the visible wavelength (see [0009] of Steudel et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the internal quantum efficiency, relative current loss, and efficiency reduction in the solar cell or solar cell module of Wootton, as modified above, by varying the effect pigment a suggested by Steudel et al. and arrive at the claimed ranges for internal quantum efficiency, relative current loss, and efficiency reduction through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the color impression and reflection and transmission in the visible wavelength.
With regard to claim 16, independent claim 1 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above. Wootton discloses wherein
the at least one effect pigment is comprised in a layer on the exterior of the solar cell, on or in a lamination material, directly on a protective substrate covering a solar cell module (as depicted in Fig. 2-3, the cited at least one effect pigment is comprised in a layer 116 on the exterior of the solar cell, in a lamination material of 116, directly on a protective substrate 112 covering a solar cell module).
With regard to claim 17, independent claim 1 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not disclose where the effect pigment is comprised in a layer based on glass frits on an interior or exterior facing glass layer.
However, Steudel et al. teaches the transparent medium including the effect pigment can be glass frit (see [0017]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the glass frit material of Steudel et al. for the material incorporating the effect pigment of Wootton, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a transparent material incorporating an effect pigment, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 20, Wootton et al., as modified by Schum et al. and Steudel et al. above, discloses a process for the preparation of solar cells or solar cell modules according to claim 1 (recall rejection of claim 1 under 35 U.S.C. 103 above) where
a coating composition comprising at least one effect pigment comprising a transparent or semi-transparent flake-form substrate coated with one or more layers of transparent or semi-transparent materials (recall rejection of claim 1 under 35 U.S.C. 103 selecting the effect pigment cited in Schum et al. for the effect pigment in coating composition 116/112 of Wootton) and
optionally a post coating, one or multiple organic or inorganic binders, is applied to the solar cells or solar cell modules (the claimed “optionally” is interpreted to require a post coating, one or multiple organic or inorganic binders, applied to the solar cells or solar cell modules or not require a post coating, one or multiple organic or inorganic binders, applied to the solar cells or solar cell modules; the cited solar cell or solar cell module is cited to not require a post coating, one or multiple organic or inorganic binders, applied to the solar cells or solar cell modules). 
With regard to claim 21, dependent claim 20 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not teach wherein the coating composition is applied by knife coating.
However, Steudel et al. teaches effect pigments (see Abstract). Steudel et al. is analogous art because Steudel et al., like applicant and Wootton, is concerned with effect pigments.
Steudel et al. teaches a coating composition including effect pigments can be formed by knife coating (see [0045]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the disposing means to form the at least one effect pigment cited in Wootton, as modified above, for the knife coating technique of Steudel et al. because the simple substitution of a known element known to perform the same function, in the instant case a means to dispose an effect pigment layer, supports a prima facie obviousness determination (see MPEP 2143B).
With regard to claim 30, dependent claim 16 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not disclose where said lamination material is TPU.
However, Steudel et al. teaches the transparent medium including the effect pigment can be TPU (see [0048]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the TPU material of Steudel et al. for the material incorporating the effect pigment of Wootton, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a transparent material incorporating an effect pigment, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 31, independent claim 1 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above. Wootton discloses wherein
the layer containing the at least one effect pigment is located within visible parts of the solar cell or solar cell module (see Fig. 2-3 depicting the layer 116/112 containing the at least one effect pigment located within visible parts of the solar cell such as the top light incident side of the solar cell which would be visible).
Claim(s) 18, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wootton (U.S. Pub. No. 2012/0247541 A1) in view of Schum et al. (U.S. 2015/0367543 A1) and Steudel et al. (U.S. Pub. No. 2003/0092815 A1), and in further view of Mitsuzawa et al. (U.S. Pub. No. 2016/0276509 A1).
With regard to claims 18, 19, and 24, independent claims 1 and 20 are obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not disclose a black sheet located/applied to the rear side of the solar cells or solar modules or a black sheet used.
However, Mitsuzawa et al. teaches a solar module (see Abstract) and teaches the rear side of a solar cells can be painted black to improve aesthetic appeal (see [0003] cited to read on the claimed sheet).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the rear side of the solar cells of Wootton, as modified above, to include the black paint of Mitsuzawa et al. because it would have provided for improved aesthetic appeal.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wootton (U.S. Pub. No. 2012/0247541 A1) in view of Schum et al. (U.S. 2015/0367543 A1) and Steudel et al. (U.S. Pub. No. 2003/0092815 A1), and in further view of Van Roosmalen et al. (U.S. Pub. No. 2017/0148942 A1).
With regard to claim 22, independent claim 20 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not disclose where on top of the coating composition a black pattern is placed covering a space between single cells and bus bars, conducting path and soldering points.
However, Van Roosmalen et al. discloses a process for manufacturing a solar cell (see Title) and teaches areas between cells can be made black for aesthetic reasons (see [0052]) and can be applied in an outer encapsulant (see [0036] and see 10, Fig. 2-3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the process of Wootton, as modified above, to include an outer encapsulant made black between the cells and electrical connectors, as suggested by Van Roosmalen et al., because it would have provided for aesthetics.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wootton (U.S. Pub. No. 2012/0247541 A1) in view of Schum et al. (U.S. 2015/0367543 A1) and Steudel et al. (U.S. Pub. No. 2003/0092815 A1), and in further view of Yang et al. (U.S. Pub. No. 2014/0069479 A1).
With regard to claim 23, independent claim 20 is obvious over Wootton in view of Schum et al. and Steudel et al. under 35 U.S.C. 103 as discussed above.
Wootton, as modified above, does not disclose where metal based conductive parts of the solar cells are black.
However, Yang et al. discloses a process of manufacturing a solar cell (see Title) and teaches metal based conductive wiring and bus bars can be made black to improve appearance (see [0048]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have made the conductive parts of Wootton, as modified above, black, as suggested by Yang et al., because it would have improved appearances.

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references individually disclose all the claimed limitations. However, this argument is not persuasive as the rejections of the claims cites the combination of references cited to teach the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 20, 2022